Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ERIK PANDOLFO, )
) CIVIL ACTION NO:
Plaintiff, )
)
V. )
) JURY TRIAL DEMANDED
PTW ENERGY SERVICES, INC., _)
) ELECTRONICALLY FILED
Defendant. )
COMPLAINT

Plaintiff, Erik Pandolfo, a resident of Northumberland County,
Pennsylvania, by and through his attorneys, brings this civil action for damages
against Defendant, PTW Energy Services, Inc., demands a trial by jury, and
complains and alleges as follows:

JURISDICTION AND VENUE

1. Jurisdiction of the claims set forth in this Complaint is proper in this
judicial district pursuant to the Americans with Disabilities Act, as amended, 42
U.S.C. §12101, et seq. (the “ADAAA”), and 28 U.S.C. §§1331 and 1343.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)
because a substantial part of the events or omissions giving rise to these claims

occurred in this judicial district.
Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 2 of 6

THE PARTIES

3. Plaintiff, Erik Pandolfo (“Mr. Pandolfo” or “Plaintiff’), is an adult
individual residing in Northumberland County, Pennsylvania.

4. Defendant, PTW Energy Services, Inc. (““PTW” or “Defendant’”), is a
Delaware corporation with its headquarters located at 575 Sawdust Road, The
Woodlands, Montgomery County, Texas, which at all times material hereto,
operated in Williamsport, Lycoming County, Pennsylvania.

5. At all times relevant and material hereto, Defendant operated in the
construction industry, and was an employer as defined in the ADAAA.

ADMINISTRATIVE PROCEEDINGS

6. On or about May 11, 2020, Plaintiff filed a Complaint with the Equal
Employment Opportunity Commission (“EEOC”), which was docketed as Case
No. 530-2020-03733, with instruction to be cross-filed by the EEOC with the
Pennsylvania Human Relations Commission (“PHRC”) for purposes of being dual
filing with the PHRC.

7. Plaintiff has been advised of his right to sue in federal court, which
notice was issued on or about December 14, 2020.

8. All necessary and appropriate administrative prerequisites to this

action have occurred.
Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 3 of 6

STATEMENT OF FACTS

9. Mr. Pandolfo was hired by PTW as an electrician on or about April
16, 2017, at its location in Williamsport, Pennsylvania.

10. In or about October 2018, Mr. Pandolfo began experiencing pain in
his hip, which affected his gait.

11. Upon noticing Plaintiff's affected gait, PTW’s supervisors, Andy
Cook and Brian Douglas, nick-named him “struggle bus,” and called him [Mr.
Pandolfo] by this name within the workplace on a daily basis.

12. In or around February 2019, Mr. Pandolfo’s pain increased to the
point that he verbally requested to rearrange his schedule in order to attend
physical therapy for his hip.

13. Mr. Cook refused to consider amending Mr. Pandolfo’s schedule and
stated that if he was having issues, Mr. Pandolfo could not work and should go on
short-term disability instead.

14. Mr. Pandolfo applied and was approved for short-term disability from
late February to May 2019, when he was informed by his treating physicians that
he required a hip replacement.

15. Mr. Pandolfo immediately informed Mr. Cook, who switched him to
long-term disability with PTW, and agreed to a tentative return date around

November 2019.
Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 4 of 6

16. Mr. Pandolfo’s hip replacement was performed in June 2019.

17. In late September, Mr. Pandolfo contacted Mr. Cook in late
September 2019, and informed him that he was ready and able to return to work.

18. Mr. Cook informed him that he would get Mr. Pandolfo’s work truck
ready and get back to him.

19. Mr. Cook contacted Mr. Pandolfo on or about November 5, 2019, and
stated that PTW’s Human Resources department had determined that Mr. Pandolfo
was not “rehireable.”

20. PTW’s discrimination based upon Mr. Pandolfo’s actual disability
and/or perceived disability violated his rights under the ADAAA.

COUNT I

Violations of the ADAAA - Discrimination

21. All prior paragraphs are incorporated herein as if set forth fully below.

22. Mr. Pandolfo is within the protected class of individuals as designated
by the ADAAA because he was disabled and/or was perceived by PTW to be
disabled as a result of medical issues related to his hip and subsequent hip
replacement surgery.

23. Mr. Pandolfo was able to perform the essential functions of his job

with or without a reasonable accommodation.
Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 5 of 6

24. The ADAAA prohibits employers from discriminating against
employees because of a disability and/or a perceived disability.

25. PTW violated the ADAAA and committed illegal discrimination by
terminating Mr. Pandolfo and designating him “unrehireable” because of his hip
issues and hip replacement.

26. The illegal discrimination is based on whole or in part upon Mr.
Pandolfo’s disability and/or perceived disability.

27. Asa direct and proximate result of the conduct of PTW in violating
the ADAAA by discriminating against Mr. Pandolfo on the basis of his disability
and/or perceived disability, Mr. Pandolfo has been permanently and irreparably
harmed and damaged and has and will continue to lose benefits of employment
such as lost earnings, lost employment benefits, and non-economic damages in the
form of embarrassment, humiliation, and anxiety.

WHEREFORE, Plaintiff, Erik Pandolfo, respectfully requests that this
Honorable Court declare the conduct engaged in by Defendant, PTW Energy
Services, Inc., to be a violation of his rights under the ADAAA, and award all
compensatory damages, lost wages (and raises) and benefits, front pay and back
pay, lost future earning capacity, liquidated damages for intentional, willful,

malicious, reckless, outrageous conduct, damages for emotional distress, punitive
Case 4:21-cv-00270-MWB Document1 Filed 02/15/21 Page 6 of 6

damages, reasonable attorney fees and costs incurred herein, and any pre and/or
post judgment interest on all money awarded in damages for delay.
DEMAND FOR JURY
Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a trial by jury.

 

 

Respectfully submitted,
WEISBERG CUMMINGS, P.C.
February 15, 2021 /s/ Steve T. Mahan
Date Steve T. Mahan (PA 313550)

smahan@weisbergcummings.com

/s/ Larry A. Weisberg
Larry A. Weisberg (PA 83410)
lweisberg@weisbergcummings.com

/s/ Derrek W. Cummings
Derrek W. Cummings (PA 83286)
dcummings@weisbergcummings.com

2704 Commerce Drive, Suite B
Harrisburg, PA 17110

(717) 238-5707

(717) 233-8133 (Fax)

Counsel for Plaintiff
